Citation Nr: 0311799	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  98-16 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
No. Little Rock, Arkansas RO which denied service connection 
for a psychiatric disorder.  The veteran appealed, and in 
April 2000, the Board remanded the claim for additional 
development.  

The Board has determined that the issue is more accurately 
characterized as stated on the cover page of this decision.  


FINDING OF FACT

The veteran does not have an acquired psychiatric disorder 
that is related to his military service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated as a result of the veteran's service, and a 
psychosis may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, 
the regulations add nothing of substance to the new 
legislation and the Board's initial consideration of the 
regulations does not prejudice the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required in 
this case.  First, VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete his claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the August 1998 rating decision that the evidence 
did not show that the criteria for service connection for an 
acquired psychiatric disorder had been met.  That is the key 
issue in this case, and the rating decision, the statement of 
the case (SOC), and the supplemental statement of the case 
(SSOC) also informed the appellant that evidence of service 
connection was needed to substantiate his claim.  Following 
the Board's remand in 2000, the appellant was informed by 
letter of the specific evidence that he needed to submit that 
was missing and the VA was unable to obtain as it pertained 
to private medical care.  All the evidence that was 
subsequently provided by the appellant has been associated 
with the claims file.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board therefore concludes that the appellant has 
been advised of the information and evidence needed to 
substantiate this claim.  VA has complied with all 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The appellant has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to his claim.  The RO has requested all relevant 
treatment records identified by the appellant.  The RO has 
also requested and obtained service medical records from the 
National Personnel Records Center (NPRC).  The veteran was 
afforded a VA examination in July 1998.  In May 2002, he was 
scheduled for another VA examination.  However, he failed to 
report, and he has not requested that his examination be 
rescheduled nor has he provided a reasonable excuse for his 
failure to report.  The Board therefore finds that additional 
attempts to obtain an etiological opinion are not necessary 
to decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159 (c)(4).  In a letter, dated in July 2002, the veteran 
was advised of the enactment of the VCAA.  See also, "SSOC" 
dated in October 2002.  This letter informed him that, 
provided certain criteria were met, VA would develop for 
medical records, employment records, or records from other 
Federal agencies.  He was further advised that it was still 
his responsibility to make sure that these records were 
received, and that he had failed to report for his recently 
scheduled examination at the VA Medical Center.  Given the 
foregoing, there is no issue as to whether VA has complied 
with its duty to notify the appellant of his duties to obtain 
evidence, see Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.   

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  



II.  Service Connection

The veteran essentially claims that he is entitled to service 
connection for an acquired psychiatric disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if they become 
manifested to a degree of 10 percent or more within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. 3.303(c), 4.9 (2002); Winn v. Brown, 8 
Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 
(1992).  

The veteran's service medical records show that in August 
1993, he was seen for a psychological evaluation after he 
expressed his dislike of the Navy, told his wife that he 
"wanted to end it all," and stated that he might commit 
suicide.  He complained of sleeping and eating problems, and 
weight loss.  He said that he worked on the flight line and 
did not need a suicide plan, and that he would not be 
suicidal if he were out of the Navy.  On examination, he was 
alert and oriented times three.  He was not tearful.  The 
examiner noted that the veteran's stories were not 
consistent, and that he had no definite plan to kill himself.  
The assessment was suicidal ideation with depression 
symptoms.  Another report shows that there was no Axis I 
diagnosis, and that the Axis II diagnosis was personality 
disorder.  The examiner noted that the veteran did not have 
an organic, affective or psychiatric disorder, but that, 
"[The] patient's insistence that he is suicidal leaves 
little choice other than hospitalization for observation and 
self-protection."  The veteran was apparently hospitalized 
overnight, and a report indicates that he was not suicidal at 
the time of his discharge.  A note states that he had a 
personality disorder and was impaired for naval service, and 
that although he was not actually homicidal or suicidal, he 
was judged to be a danger to self and/or others under 
military stress.  An expedited administrative separation was 
recommended.  The veteran's separation examination report, 
dated in September 1993, shows that his psychiatric condition 
was clinically evaluated as normal.  In an accompanying 
report of medical history, the veteran reported "depression 
or excessive worry," but denied "nervous trouble of any 
sort."  

Service records indicate that the veteran was separated from 
service in early September 1993 due to a personality 
disorder.  See NAVPERS 4650/22, dated in September 1993.  

As for the post-service evidence, the claims file includes 
records from Dr. E. Tobey, and Rafael F. Otero, Ph.D., dated 
between 1996 and 2000.  These records show that the veteran 
sought treatment for symptoms that included headaches, poor 
memory, rage, bad dreams, fatigue, poor sleep and depression.  
The veteran reported that he had been in a motor vehicle 
accident (MVA) in 1995 which resulted in a closed head 
injury, a stay in the intensive care unit for 11/2 months, and 
had extensive amnesia.  In a March 1998 report, he stated 
that his rages, headaches, depression and poor tolerance to 
frustration began after his MVA.  During the course of his 
treatment, he was afforded diagnoses that included post-
concussion syndrome, organic affective syndrome/organic mood 
disorder, intermittent explosive disorder, and major 
depressive disorder.  He was also noted to have an (Axis II) 
diagnosis of schizoid personality disorder with borderline 
features.  He was given an Axis III diagnosis of history of 
traumatic brain injury.  

A computer printout notes medications that the veteran has 
been provided between November 1996 and August 1998.  

A VA examination report, dated in July 1998, shows that the 
veteran complained of anger and rage dating back to his 
service.  The examiner stated that records from the veteran's 
neuropsychologist, Dr. Otero, were not available.  There was 
no Axis I diagnosis.  The Axis II diagnosis was personality 
disorder NOS (not otherwise specified), with borderline and 
paranoid features.  The examiner noted that there was no 
evidence that the veteran had been treated for any Axis I 
mental disorder during his year in the Navy, and that there 
were no performance records which might show a pattern of 
problems with his co-workers.  The examiner stated that it 
was possible that the veteran's 1995 head injury had 
exacerbated his anger and personality problems.  

The veteran has submitted a number of lay statements in which 
the authors essentially assert that they did not observe any 
psychiatric symptoms in the veteran during elementary school 
or high school.  Three statements from authors who assert 
that they have worked with the veteran (after separation from 
service) essentially state that he is a good worker.  

The Board finds that the preponderance of the evidence is 
against the claim.  The veteran's service medical records 
show that he was determined to have a personality disorder, 
and that he was separated from service due to this condition.  
Neither his separation examination report, nor any other of 
the service medical records, contain a diagnosis of an 
acquired psychiatric disorder.  The first competent evidence 
of an acquired psychiatric disorder is found in reports from 
Dr. Otero and Dr. Tobey dated in 1996.  This is approximately 
three years after separation from service, and this three-
year period without treatment weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is medical evidence showing that the 
veteran was involved in a serious motor vehicle accident 
after service in 1995, in which he sustained a closed head 
injury with amnesia, and his subsequent diagnoses included 
post-concussion syndrome, organic affective syndrome, and 
organic mood disorder.  The Board further notes that in a 
March 1998 report by Dr. Otero, the veteran stated that his 
rages, headaches, depression and poor tolerance to 
frustration began after his MVA.  In addition, there is no 
competent evidence of a nexus between an acquired psychiatric 
disorder and the veteran's service.  Finally, there is no 
competent evidence showing that a psychosis was manifest to a 
compensable degree within one year after separation from 
service, and service connection for a psychosis is therefore 
not warranted on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  

In reaching this decision, the Board has considered a letter 
from Dr. Otero, dated in April 2000.  In this letter, Dr. 
Otero states that, "The veteran was discharged from service 
due to a personality disorder."  He further states, "My 
contention is that even though [the veteran] may not have 
acquired his personality disorder (MOST PROBABLY Borderline 
with schizotypal features) in the military, his involvement 
with the military aggravated and exacerbated his condition."  
(all emphasis in original).  The Board has also considered 
the language in the July 1998 VA examination report, that it 
was possible that the veteran's 1995 head injury "had 
exacerbated his anger and personality problems."  However, 
the provisions pertaining to personality disorders contained 
in 38 C.F.R. §§  3.303(c) and 4.9 clearly state there is no 
legal basis under which service connection may be established 
for a personality disorder.  In addition, the probative value 
of Dr. Otero's opinion is lessened by the fact that it does 
not appear to have been based on a review the veteran's 
claims file.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993) (Dr. 
Otero only states, "I read in  his appeal...").  Dr. Otero's 
opinion also appears to be at odds with his treatment 
reports, which show that in March 1998, the veteran stated 
that his rages, headaches, depression and poor tolerance to 
frustration began after his MVA.  In this regard, Dr. Otero 
did not offer an explanation as to the reasons for the 
complete lack of psychiatric treatment between separation 
from service and 1996 (i.e., after the veteran's 1995 MVA), 
nor did he discuss any distinctions between the veteran's 
symptoms from his post-concussion syndrome (or any other 
related head trauma disorder from the 1995 MVA) and any 
preexisting psychiatric symptomatology.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence shows that the veteran does not have an acquired 
psychiatric disorder due to his service, and that the 
veteran's claim must be denied.  See 38 C.F.R. § 3.303.  

The Board has considered the veteran's oral and written 
testimony submitted in support of his argument that he has an 
acquired psychiatric disorder that should be service 
connected.  The Board has also considered the lay statements.  
These statements are not competent evidence of a diagnosis, 
nor are they competent evidence of a nexus between an 
acquired psychiatric disorder and the veteran's service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, but lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claim 
for service connection for an acquired psychiatric disorder 
must be denied.  

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

